Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

                                Case No. _______________

  1111 ROOFTOP, LLC DBA JUVIA,

        Plaintiff,

  v.

  GREENWICH INSURANCE COMPANY,

       Defendant.
  ______________________________/

                                  NOTICE OF REMOVAL

        Defendant GREENWICH INSURANCE COMPANY, by and through undersigned

  counsel, pursuant to 28 U.S.C. sections 1332(a)(1), 1441(a) and 1446(b)(3), removes

  an action pending in the Circuit Court of the Eleventh Judicial Circuit of Florida, in and

  for Miami-Dade County, styled 1111 Rooftop, LLC dba Juvia v. Greenwich Insurance

  Company, Case. No. 2018-025920 CA 01, where Plaintiff 1111 Rooftop dba Juvia

  (“Plaintiff” or “Juvia”) sued Defendant Greenwich Insurance Company (“Defendant” or

  “Greenwich), and states:

                              TIMELY NOTICE OF REMOVAL

        1.      Plaintiff sued Greenwich in Miami-Dade County Circuit Court on July 31,

  2018. The Complaint alleges one count for breach of contract arising out of a loss on

  September 29, 2016.

        2.      On August 21, 2018, the State of Florida Department of Financial Services

  served Greenwich with the Complaint by electronic delivery to Toni Ann Perkins, the




                                              1
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 2 of 9



  designated agent for Greenwich.1

          3.      The Complaint is not removable on its face. It does not allege a specific

  sum of damages. It alleges only that the loss is in excess of $15,000.00, exclusive of

  costs, interest, and attorney’s fees.

          4.      Plaintiff submitted a pre-suit Sworn Proof of Loss (“SPOL”)2 on August 14,

  2017 in the amount of $382,730.06. In McManus v. National Fire & Marine Insurance

  Company, Case No: 6:19-cv-367-Orl-41TBS (M.D. Fla. May 15, 2019)3, the Middle

  District held that pre-suit correspondence, regardless of its reliability, cannot trigger the

  running of the thirty-day removal clock. In the McManus decision, the court noted that

  “[e]very court of appeals that has addressed whether a court may consider a

  defendant’s pre-litigation knowledge . . . to decide triggering of the 30-day removal

  period has held no.” Id. (quoting Sullivan v. Nat’l Gen. Ins. Online, Inc., 3:17-cv-13871-

  J032PDB, 2018 WL 3650115, at *6 (M.D. Fla. Apr. 17, 2018) (collecting cases from ten

  different court of appeals). The Middle District further advised that “[t]hose courts have

  adopted a bright-line rule under which a court–to decide the triggering of the 30-day

  removal period–may look only at the pleading or any post-litigation ‘other paper[ ]’ from

  the plaintiff.” Id. (internal citation removed).

          5.      Greenwich also could not remove the Complaint within 30 days after

  receipt under 28 U.S.C. section 1446(b)(1) because, at that time, Greenwich could not

  determine the citizenship of all members of Plaintiff’s limited liability company. The

  Complaint only alleges that “Plaintiff Juvia was an entity in Miami-Dade County,

  1
    Composite Exhibit A. Notice of Service of Process, Summons, Complaint, Plaintiff’s First Set of
  Interrogatories to Defendant, Plaintiff’s First Request for Production to Defendant and Plaintiff’s Notice of
  Compliance with Rule 2.516(b)(1) and Designation of Email Addresses.
  2
    Exhibit B. August 14, 2017 SPOL from Plaintiff.
  3
    Exhibit C. A copy of the McManus decision.

                                                       2
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 3 of 9



  Florida.”4 However, Plaintiff did not identify the citizenship of all members of the limited

  liability company. See Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

  F. 3d 1020 (11th Cir. 2004) (holding that a limited liability company is a citizen of any

  state of which a member of the company is a citizen).

          6.       When Greenwich received the Complaint, it made efforts to determine the

  citizenship of all members of the limited liability company. Greenwich obtained the

  Articles of Organization and annual reports for the limited liability company. But the

  Articles of Organization do not list the individual members of the limited liability

  company. Instead, the Articles of Organization list the Registered Agent as Ellis Ged &

  Bodden P.A. The annual report from 2018, the year the lawsuit was commenced, lists

  the managers of the company as Jonas Millan, Michael Reyes, and Sunny Oh with the

  same address as the loss location.5 Based on these corporate filings, Greenwich could

  not determine the citizenship of all individual members of the limited liability company.

  Greenwich pursued discovery on the citizenship issue as well as the amount in

  controversy.

          7.       On September 8, 2018, Greenwich served Plaintiff with its First Set of

  Interrogatories, requesting the specific dollar amount Plaintiff is seeking for the subject

  claim and the names and addresses for all members of the limited liability company. 6

  Eight months later, on May 20, 2019, Juvia served verified answers to Defendant’s First

  Set of Interrogatories.7

          8.       On April 5, 2019, Greenwich served Plaintiff with its Second Set of


  4
    See Exhibit A at p. 4, ¶ 2.
  5
    Composite Exhibit D. Articles of Organization and Annual Reports from 2018-2019.
  6
    Exhibit E. Greenwich’s First Set of Interrogatories to Plaintiff.
  7
    Exhibit F. Plaintiff’s Notice of Serving Verified Answers to Defendant’s First Set of Interrogatories.

                                                         3
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 4 of 9



  Interrogatories, requesting Plaintiff to identify the name of all members of the limited

  liability company and to identify the state citizenship for each member.8 On May 20,

  2019, Juvia served verified answers to Defendant’s Second Set of Interrogatories.9

          16.      Plaintiff’s verified interrogatory answers to both the first and second set of

  interrogatories establishes that Plaintiff is a citizen of Florida because all of its members

  are Florida citizens and also establishes that the amount in controversy exceeds

  $75,000.10

          17.      On May 20, 2019, Greenwich discovered that the case was removable

  based on complete diversity of citizenship between the parties.

          18.      Greenwich has 30 days from receipt of the discovery responses to

  remove. See 28 U.S.C. § 1446(b)(3); See also, Lowery v. Alabama Power Co., 483

  F.3d 1184, 1214 (11th Cir. 2007) (discussing that a party must remove within 30 days of

  receiving the document that provides the basis for removal). Discovery responses shall

  be treated as an ‘other paper’ under subsection (b)(3). See Lowery, 483 F.3d at 1212 n.

  62; Del Rio v. Scottsdale Ins. Co., 2005 WL 3093434 at *4 (M.D.Fla., Nov. 18, 2005);

  Field v. National Life Ins. Co., 2001 WL 77101 at *9 (M.D.Fla., Jan. 22, 2001).

          19.      A case may not be removed under subsection (b)(3) on the basis of

  jurisdiction conferred by section 1332 more than 1 year after commencement of the

  action, unless there is a finding that the plaintiff acted in bad faith in order to prevent a

  defendant from removing the action. See 28 U.S.C. § 1446(c)(1).

          20.      This Notice of Removal is filed timely. It is filed within 30 days of

  8
    Exhibit G. Greenwich’s Second Set of Interrogatories to Plaintiff.
  9
     Exhibit H. May 20, 2019 Plaintiff’s Notice of Serving Verified Answers to Defendant’s Second Set of
  Interrogatories.
  10
     Composite Exhibit I. Plaintiff’s verified answers to Defendant’s First Set of Interrogatories and Plaintiff’s
  verified answers to Defendant’s Second Set of Interrogatories.

                                                         4
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 5 of 9



  Greenwich’s receipt of Plaintiffs’ verified answers to Defendant’s First and Second Set

  of Interrogatories (May 20, 2019). The Notice of Removal is filed within 1 year after

  commencement of the action against Greenwich (August 21, 2018).

                                              VENUE

         21.     Venue is proper in the United States District Court for the Southern District

  of Florida, Miami Division, because the state court action originated in Miami-Dade

  County, Florida.

                                          JURISDICTION

         22.     This Court has jurisdiction. The state court action is a civil action which

  falls under this Court’s original jurisdiction, pursuant to 28 U.S.C. section 1332(a),

  because the parties are completely diverse and the amount in controversy exceeds

  $75,000, exclusive of interest and costs. Greenwich is entitled to remove this action,

  pursuant to 28 U.S.C. section 1441.

                                COMPLETE DIVERSITY EXISTS

         23.     At the time of the lawsuit and the filing of this Notice of Removal, there

  was, and still is, complete diversity between Plaintiff (a citizen of Florida) and Greenwich

  (not a citizen of Florida).

         24.     Greenwich is not a citizen of Florida. It is not incorporated under the laws

  of Florida and does not have its principal place of business in Florida. Greenwich is a

  corporation organized under the laws of Delaware, and its principal place of business is

  in Stamford, Connecticut. Accordingly, Greenwich is a citizen of Delaware and

  Connecticut for purposes of determining diversity under 28 U.S.C. section 1332(c)(1).

         25.     Plaintiff is a citizen of Florida. Plaintiff is a Florida limited liability company.



                                                  5
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 6 of 9



  The Articles of Organization and the 2018 and 2019 Annual Reports list 1111 Rooftop,

  LLC’s principal office in Miami, Beach Florida.11 The current principal place of business

  is located in Miami Beach, Florida.12 The 2018 and 2019 annual reports list Jonas

  Millan, Michael Reyes and Sunny Oh as the managing members.13

          26.     Plaintiff’s verified answers to Greenwich’s First and Second Set of

  Interrogatories prove that all members of the limited liability company are Florida

  citizens. The members of the limited liability company are Jonas Millan, Michael Reyes

  and Sunny Oh.14 All members of the 1111 Rooftop, LLC are citizens of Florida.15

  Therefore, 1111 Rooftop, LLC dba Juvia is a Florida citizen for purposes of diversity

  jurisdiction.

                        AMOUNT IN CONTROVERSY EXCEEDS $75,000

          27.     Greenwich issued Plaintiff an insurance policy (the “Policy”).

          28.     Plaintiff presented a claim to Greenwich for damages to the insured

  property and loss of business income.

          29.     Plaintiff sent Greenwich a pre-suit SPOL for amount of $382,730.06.16

          30.     Pre-suit, Greenwich paid Plaintiff $174,552.13 for undisputed damages

  related to the loss.17

          31. Greenwich made two additional payments to Plaintiff in the amount of

  $7,403.84 and $17,753.37.


  11
     Composite Exhibit D.
  12
     Id.
  13
     Id.
  14
     Composite Exhibit I at Verified Interrogatory Answer 5 to Defendant’s First Set of Interrogatories and
  Verified Interrogatory Answer 1 to Defendant’s Second Set of Interrogatories.
  15
     Id.
  16
     Exhibit B.
  17
     Greenwich applied the Policy’s $5,000 deductible and depreciation ($11,153.34) when it paid Plaintiff
  for undisputed damages.

                                                     6
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 7 of 9



          32.     In the verified answers to Defendant’s First and Second Set of

  Interrogatories, Plaintiff states that its damages are in excess of $183,021.56.18

          33.     Greenwich bears the burden of establishing jurisdictional amount by a

  preponderance of the evidence. See Lowery, 483 F.3d 1184, 1209-11 (11th Cir. 2007).

  This Court may consider the notice of removal, as well as relevant evidence submitted.

  See Williams v. Best Buy Co., 269 F.3d 1316, 1319 (11th Cir. 2001).

          34.     This Court may consider Plaintiff’s verified discovery responses and post-

  suit demand as relevant evidence to determine whether the amount in controversy

  exceeds $75,000. See Lowery, 483 F.3d at 1212 n. 62; Del Rio v. Scottsdale Ins. Co.,

  2005 WL 3093434 at *4 (M.D.Fla., Nov. 18, 2005); Benstock v. Arrowood Indem. Co.,

  2011 WL 6314236 (M.D.Fla., Dec. 16, 2011).

          35.     The amount in controversy between Plaintiff and Greenwich for alleged

  damages related to the loss exceeds the $75,000 amount in controversy requirement

  for diversity jurisdiction, exclusive of interest and costs. The amount in controversy is

  $183,020.72.19

                                COMPLIANCE WITH 28 U.S.C. § 1446

          36.     Greenwich files copies of all process, pleadings, and orders served on it,

  and such other papers that are exhibits, as required by 28 U.S.C. section 1446.

          37.     Pursuant to 28 U.S.C. section 1446(d), Greenwich provided written notice

  of the filing of the Notice of Removal, along with copies of this Notice of Removal and all

  18
     Exhibit I at Verified Interrogatory Answer 1 to Defendant’s First Set of Interrogatories. The amount
  should actually equal $183,020.72. Greenwich believes there was a minor error in Plaintiff’s counsel’s
  calculation.
  19
     This amount is the difference between Plaintiff’s contractual damages under the Policy in the amount of
  $382,730.06 minus $199,709.34 paid by Greenwich to Plaintiff for undisputed damages related to the
  loss. If this Court considers the amount of attorney’s fees incurred by Plaintiff at the date of removal, the
  amount in controversy is greater than $183,020.72. See Donavan v. Liberty Mutual Ins. Co., 2016 WL
  9525421 at *3 (M.D. Fla., June 17, 2016) (considering fees incurred at time of removal).

                                                       7
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 8 of 9



  attachments, to all adverse parties and with the Clerk of the Circuit Court of the

  Eleventh Judicial Circuit in and for Miami-Dade County, Florida. Attached to this notice

  is a copy of all process, pleadings, and orders served upon Greenwich, as required by

  28 U.S.C. Section 1446(a).20

            WHEREFORE, Greenwich Insurance Company respectfully requests that this

  Court exercise jurisdiction over this matter.

            Dated this 12th day of June, 2019.



                                          Respectfully submitted,

                                          BUTLER WEIHMULLER KATZ CRAIG LLP



                                          WILLIAM R. LEWIS, ESQ.
                                          Florida Bar No.: 0879827
                                          wlewis@butler.legal
                                          Secondary: hkerr@butler.legal
                                                       bbroderick@butler.legal
                                          400 N. Ashley Drive, Suite 2300
                                          Tampa, Florida 33602
                                          Telephone:       (813) 281-1900
                                          Facsimile:       (813) 281-0900
                                          Attorneys for: Defendant, Greenwich Insurance
                                          Company



                                  CERTIFICATE OF SERVICE

            I hereby certify that a true and correct copy of the foregoing was served via e-

  mail and via e-Portal (attached to Defendant Greenwich Insurance Company’s Notice to

  State Court of Filing of Removal of Civil Action) to all counsel or parties of record on the

  Service List Below on June 12 2019, and also will be forwarded upon receipt of the
  20
       Composite Exhibit J.

                                                  8
Case 1:19-cv-22432-KMW Document 1 Entered on FLSD Docket 06/12/2019 Page 9 of 9



  electronic notification generated by CM/ECF system to all counsel or parties of record

  on the Service List Below.

               John W. McLuskey, Esq.
               McLuskey, McDonald & Hughes, P.A.
               8821 SW 69th Court
               Miami, FL 33156
               eservice@mmlawmiami.com
               jmcl@mmlawmiami.com
               asantamaria@mmlawmiami.com
               Attorneys for Plaintiff




                                       WILLIAM R. LEWIS, ESQ.




                                            9
